Citation Nr: 0919139	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Sky Ridge Medical Center on 
December 22, 2005 and by Porter Hospital on September 10, 
2006 pursuant to the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act). 




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from March 1982 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center (NAO) in Fort Harrison, Montana.  In July 
2006, NAO denied a claim for reimbursement for unauthorized 
medical expenses incurred at Sky Ridge Medical Center on 
December 22, 2005.  In February 2007, NAO denied a claim for 
payment or reimbursement of unauthorized medical expenses 
incurred at Porter Hospital on September 10, 2006.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses on December 22, 
2005, as a result of treatment received in the emergency room 
of Sky Ridge Medical Center.  

2.  The Veteran received medical care at Porter Hospital on 
September 10, 2006 for a nonservice-connected disability.  

3.  Service connection has not been established for any 
disability.  

4.  The medical services he received in December 2005 and 
September 2006 were not authorized by VA.  

5.  The evidence establishes that the private medical care 
rendered on December 22, 2005 and September 10, 2006 were not 
for a medical emergency of such a nature that delay would 
have been hazardous to the  Veteran's life or health.  

6.  A VA facility was feasibly available to provide the 
necessary treatment, and an attempt to use it beforehand 
would not have been considered unreasonable by a prudent lay 
person.  

7.  At the time of the treatment, the Veteran was enrolled in 
the VA healthcare system and had received care within 24 
months of December 2005 and September 2006.  

8.  The Veteran is financially liable to the provider of the 
emergency medical treatment.  

9.  The Veteran apparently did not have coverage under a 
health-plan contract for payment or reimbursement in whole or 
in part, at the time of the emergency treatment.  

10.  The emergency treatment was not the result of an 
accident or work-related injury.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized private medical treatment expenses incurred on 
December 22, 2005 and September 10, 2006.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, VA provided the Veteran VCAA notice by letters 
dated in March 2007, April 2007, and August 2007.  
Regardless, we observe that, while VA's duty to notify and 
assist has been significantly expanded under the VCAA, the 
United States Court of Appeals for Veterans Claims (Court) 
ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002), that the provisions of the VCAA are not applicable 
where the law, not the factual evidence, is dispositive.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the provisions of the VCAA are not applicable to 
statutes and regulations, which concern special provisions 
relating to VA benefits, and those statutes and regulations 
contain their own notice provisions.  

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the Veteran has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the appeal have been met in this 
case.  



II.  Factual background.

The Veteran is seeking payment or reimbursement for the costs 
of medical incurred on December 22, 2005.  Of record is a 
patient report from a paramedic with Castle Rock Fire and 
Rescue, dated December 22, 2005, indicating that they 
responded emergent to the Veteran's address for a possible 
hernia.  It was noted that, upon arrival, the Veteran stated 
that pain from a hernia had been bothering him for a long 
time and that his physician stated last week while in County 
Jail that he needed surgery to repair it.  The Veteran 
reported no change to how he has been feeling but it was time 
to go in and get it fixed.  The Veteran gave consent for 
treatment and transport to Sky Ridge Medical Center.  
Examination revealed pain to the lower abdomen on the left 
side, pain at the inguinal area with more pain noted to the 
left side than right.  The Veteran stated that he felt 
discomfort down in the scrotum.  He denied chest pain, 
headaches, shortness of breath, nausea or vomiting.  The 
Veteran was transported to Sky Ridge without incident and 
transfer of care to the emergency room staff.  Transport mode 
was described as non-emergent.  

Received in January 2006 was a hospital report from Sky Ridge 
Medical Center dated December 22, 2005.  The records show 
that the Veteran was seen at the emergency room on December 
22, 2005 with a history of bilateral hernias for greater than 
one year.  He was seen with complaints of pain with his 
hernia, which he has had for a prolonged period of time.  The 
Veteran indicated that whenever he is up for a prolonged 
period of time or lifts anything heavy, the hernia drops down 
into his scrotum and causes pain and then reduces when he 
lies down.  It was noted that this has been going on for a 
period of time; however, now, it is starting to bother him 
because he is unable to get around.  It was also noted that 
the Veteran was homeless and carried a heavy bag with him and 
states that it hurts when he carries it.  He had not had any 
nausea, vomiting or diarrhea.  He had normal bowel movements.  
Complete review of systems was otherwise negative except as 
stated above.  

A genitourinary examination revealed normal external 
genitalia.  There was no abnormal mass in the scrotum at this 
time.  Examination showed bilateral inguinal hernias.  The 
left was markedly larger and was slightly tender but there 
were no contents present at this time while the Veteran was 
lying down.  It did not come down when the Veteran stood up.  
The pertinent diagnosis was bilateral inguinal hernia.  The 
examiner stated that the Veteran presented with bilateral 
hernias; he stated that he wants it taken care of because it 
gets worse in the evenings when he is carrying a heavy bag 
and ambulating.  It was easily reduced on the left side as 
well as the right.  Therefore, there was no emergent 
indicating for a hernia repair; however, because if was 
becoming bothersome for the Veteran's way of life, the 
examiner recommended a consultation with a surgeon for 
elective repair of the hernia.  The examiner also stated 
since he was having no signs of strangulation, no nausea, 
vomiting or diarrhea and the hernia was easily reduced, he 
felt that it can be treated as an outpatient at this time.  

Received in October 2006 was a patient report from Castle 
Rock Fire and Rescue, dated September 10, 2006, indicating 
that they responded emergent to the Veteran's address for a 
possible hernia.  It was noted that, upon arrival, the 
Veteran complained of severe pain to his groin area.  He 
stated that he has a past medical history of an inguinal 
hernia for approximately one year.  The Veteran stated that 
the pain has been increasing steadily for the last week to 
the point that it is no longer tolerable.  The Veteran 
described the pain as a "stabbing" pain and rated it a 10 
out of 10.  The Veteran denied chest pain, shortness of 
breath, headaches, loss of consciousness, nausea, vomiting or 
diarrhea.  On examination, he had a very sharp pain to the 
testicle area.  The assessment was R/O hernia pain.  The 
Veteran walked to the ambulance and requested transport to 
Porter Memorial.  En route, he was treated with medication 
and noted a slight decrease in pain upon arrival at the 
emergency department.  Transport mode was described as non-
emergent.  

Of record is an emergency department report from Porter 
Adventist Hospital dated in September 10, 2006.  It was noted 
that the Veteran had an apparent history of inguinal hernias 
form which he states he was now experiencing pain.  He 
described the pain as sharp, stabbing, intermittent and 
pointed to a specific region on the left side.  He stated 
that he had no urinary difficulty, and denied any back pain, 
nor has he experienced any other type of change in bowel or 
bladder function.  His primary gastrointestinal symptoms have 
been nausea without vomiting.  Apparently, he is under 
consideration for possible surgical repair.  He denied any 
significant Valsalva events, and had had no recent trauma.  
His primary concern was whether or not "the hernia will 
burst."  On examination, it was observed that the Veteran 
did not appear to be acutely distressed.  His abdomen had 
positive bowel sounds, soft and showed no tenderness in the 
upper or lower quadrants, including no tenderness in the 
suprapubic area.  Genitourinary examination showed no 
evidence of testicular or penile abnormalities.  He had 
tenderness along the inguinal rim, but there was no marked 
deformity and the examiner felt no bulge at this time, and 
testicular analysis was otherwise unremarkable, although the 
Veteran clearly reacted to any type of palpation along his 
perineal ring area.  When distracted, he appeared not to have 
any type of response; his reaction was essentially the same 
right to left.  On further examination, there appeared to be 
somewhat of an open ring on the left consistent with a 
hernia, but at this point the examiner did not find any 
evidence clinically to suggest incarceration of bowel.  The 
final diagnosis was abdominal pain, dehydration, and inguinal 
hernia.  


III.  Legal Analysis.

It is neither alleged, nor suggested by the record, that the 
Veteran had any prior authorization from VA to receive the 
medical care he was provided on December 22, 2005 and 
September 10, 2006.  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to Veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the  
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the  Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the  
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).  

Having reviewed the complete record, the Board finds that the 
care rendered to the Veteran on December 22, 2005 and 
September 10, 2006, was not rendered for "emergency 
treatment" as defined by applicable law.  When seen at the 
emergency room at Sky Ridge on December 22, 2005, the Veteran 
complained of pain with his hernia, which he has had for a 
prolonged period of time.  The examiner stated that the 
Veteran presented with bilateral hernias; he stated that the 
hernia was easily reduced on the left side as well as the 
right.  Therefore, there was no emergent indication for a 
hernia repair.  At no point was the Veteran's pain described 
as severe.  Similarly, when seen at the emergency department 
at Porter Adventist Hospital on September 10, 2006, the 
Veteran described his pain as sharp, stabbing, and 
intermittent.  The examiner stated that the Veteran did not 
appear to be acutely distressed.  His abdomen had positive 
bowel sounds, soft and showed no tenderness in the upper or 
lower quadrants, including no tenderness in the suprapubic 
area.  Genitourinary examination showed no evidence of 
testicular or penile abnormalities.  He had tenderness along 
the inguinal rim, but there was no marked deformity and the 
examiner felt no bulge at this time, and testicular analysis 
was otherwise unremarkable.  In summary, while the pain was 
clearly discomforting, it did not present such a hazard to 
life as to require immediate medical attention on either 
December 22, 2005 or September 10, 2006.  The evidence 
establishes that there was not an immediate need for medical 
attention because of the expected results of a delay to the 
Veteran's life or health.  The condition that emergency 
services must be rendered in a medical emergency of such a 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health has not been met; therefore, the criteria for 
payment or reimbursement by VA for unauthorized emergency 
services have not been met, and the claim must be denied.  
See 38 U.S.C.A. §§ 1725(f) (1) and 1728(b); 38 C.F.R. 
§ 17.1002.  Based upon the facts in this case, a reasonably 
prudent person would not consider a long-term, on-going 
problem to be a medical emergency of such a nature with the 
expectation that delay in seeking immediate medical attention 
would be hazardous to life or health. 

As for the condition of whether a VA facility was not 
feasibly available, the Veteran asserts that he was homeless 
and was in such pain on the days in issue that he did not 
think he could make it to the Denver VAMC.  In any event, the 
evidence of record is inconclusive on the question of 
availability, but further development is not warranted 
because the Board has already found that the condition of 
"emergency treatment" has not been met.  The Board does not 
reach the remaining conditions because failure to meet any 
one condition is fatal to the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and payment or reimbursement 
by VA for medical services incurred at Sky Ridge Medical 
Center on December 22, 2005 and at Porter Adventist Hospital 
on September 10, 2006 is not warranted.  38 U.S.C.A. §§ 1725, 
1728, 5107(b); 38 C.F.R. §§ 17.120, 17.1002.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Sky Ridge Medical Center on 
December 22, 2005 and at Porter Adventist Hospital on 
September 10, 2006, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act) is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


